Citation Nr: 1241714	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00, to include the validity of the debt.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, which denied a request to waive recovery of the debt advance payment. 

FINDINGS OF FACT

1. In November 2009, the Veteran requested advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt. 

2. Recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience because a failure to collect advance payment would result in unjust enrichment.


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of educational assistance benefits in the amount of $3,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.911, 21.9695 (2012). 

2.  Recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute.  In November 2009, the Veteran applied for VA educational assistance under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.  In November 2009, he was awarded eligibility for Post-9/11 GI Bill benefits. 

On September 25, 2009, prior to the grant of benefits in this case, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that "students should be focusing on their studies, not worrying about financial difficulties."  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments. 

According to the RO, the Veteran applied for the $3,000.00 advance payment in November 2009.  In the November 2009 statement, in which the Veteran made the request for the advance payment, he certified that he knew this was an advance payment for his education benefits for the fall 2009 term, which would be deducted from future benefits due him.  A copy of a check documents that the Veteran received $3,000.00 on November 16, 2009.  Shortly thereafter, he began to receive regular educational assistance payments (totaling in excess of $3,000.00), based on a November 2009 RO decision granting the Veteran educational benefits.  In March 2010, the RO established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.  The Veteran argues that in fact this was not an advance, but "back pay" he was entitled to, and that he was actually underpaid for this period, and also that he feels any overpayments should be settled after he is no longer utilizing Chapter 33 benefits.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt. 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2012).  In this case, the Veteran has not disputed the amount in question. 

As to the issue of whether a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.  The November 2009 statement that the Veteran signed acknowledged that the $3,000.00 was an advance when it was given to him.  In fact, the primary purpose of the September 2009 authorization for emergency advance payments was to create an overpayment in order to allow Veterans earlier access to educational assistance payments during that time period.  This occurred as planned in the Veteran's case as he was advanced $3,000.00 shortly before receiving educational assistance payments for that time period.  This payment was clearly noted on the November 2009 statement that the Veteran signed to be an advance, as it was to be paid back by offsets from future benefits.  Given that the advance payment by definition necessitated the creation of a debt, and given that the Veteran thereafter received his regular educational assistance payments, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323  (West Supp. 2012); 38 C.F.R. § 21.9695 (2012). 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c)  (West 2002); 38 C.F.R. §§ 1.962 , 1.963 (2012). 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a)  (2012); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness. 

In considering the "equity and good conscience" elements, the "fault" of this debt is equally that of the Veteran and VA.  That is, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in. "Fault" is not a particularly useful element in this case because the primary purpose of the advance payment was to create a debt.  Along those lines, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  Additionally, there is no indication that the Veteran changed positions to his detriment in reliance upon a granted VA benefit. Instead, the creation of the debt was to his benefit. 

The Board also finds that collection of this debt would not result in an undue financial hardship.  Looking at the Veteran's Financial Status Report received in March 2010, his total monthly net income well exceeds his expenses, even considering debts such as credit card loans, which would not take priority over his debt to the government.  Thus there is no financial hardship demonstrated to the Veteran to repay this debt.

The Board does not find the Veteran's contention that this payment was "back pay", or that he should not have to pay this debt until his education benefits terminate, to be persuasive in the consideration of equity and good conscience.  He was provided with an advance payment of $3,000.00 to be used in lieu of forthcoming educational assistance payments.  The Veteran's action of not retaining $3,000.00 for repayment frustrated the purpose of the Secretary's authorization of emergency advance payments. 

The element of "equity and good conscience" most applicable to the Veteran's case is that a failure to collect the advance payment would result in the unjust enrichment.  When the Veteran made the request for the advance payment, he certified that he would have to repay the advance.  Failing to collect the advance payment would result in unjust duplicative educational assistance payments at the expense of the Government.  Additionally, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  This recoupment plan has been implemented accordingly in the Veteran's case. 

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied. 

The Board notes that the Veteran has alleged in a March 2010 statement that the VA owes him two months of housing stipend, which he believes would more than make up for the 3,000 debt.  The Board points out that this issue is not before the Board at this time, nor can any alleged deficiency in payment of that stipend be used to waive the particular debt at issue.  The Board encourages the Veteran to pursue the question of a housing stipend underpayment with the RO if he feels he has received deficient housing stipend payments.

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable to cases pertaining to the issues of validity of overpayments and waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id. (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).) 




ORDER


A debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created. 

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


